Citation Nr: 0431713	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-06 293A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theatre during the 
Persian Gulf War.

2.  Entitlement to service connection for a facial rash, 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theatre during the Persian Gulf 
War.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to July 
1992.  His separation documents reflect that he had service 
in the Southwest Asia theatre of operations from October 1990 
to March 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered March 1995 and 
December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in, respectively, Nashville, Tennessee 
and Montgomery, Alabama.

The Board notes that the veteran has claimed service 
connection for post-traumatic stress disorder (PTSD) as a 
result of his experiences in Southwest Asia.  In its December 
1998 rating decision, the RO attempted to address this claim 
with the claim for manifestations of an undiagnosed 
psychiatric disability.  The Board observes that separate 
regulatory criteria and case law govern adjudication of a 
claim for service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f) and well established case law including Zarycki v. 
Brown, 6 Vet. App. 91 (1993), Cohen v. Brown, 10 Vet. App. 
128 (1997), and Pentecost v. Principi, 16, Vet. App. 124 
(2001), for example.

In the present case, the veteran was not advised of the 
regulations and criteria governing the grant of service 
connection for PTSD.  In an attempt to clarify the record and 
to afford all possible assistance with his claim, the Board 
is referring the claim for service connection for PTSD to the 
RO for appropriate action and adjudication.

The veteran filed a timely notice of disagreement with the 
RO's March 1995 denial of service connection for a right knee 
disability.  Hence, the Board will remand for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

The claims seeking entitlement to service connection for a 
facial rash as an undiagnosed illness as a result of service 
in the Southwest Asia theatre during the Persian Gulf War, a 
right knee disability, and to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  The medical evidence establishes that the veteran does 
not manifest current symptoms of an undiagnosed psychiatric 
disability, to include mood swings, insomnia and fatigue, and 
memory loss.

3.  The medical evidence establishes that the veteran is 
currently diagnosed with a personality disorder, not 
otherwise specified. 


CONCLUSIONS OF LAW

1.  A psychiatric disability is not shown to be due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theatre during the Persian Gulf War.  38 U.S.C.A. §§ 
1117, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  A psychiatric disability, to include major depression, 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case, the Board's Remand dated 
May 2003, and the supplemental statements of the case.  
Specifically, in those documents, the appellant was given the 
regulations governing the grant of service connection for 
manifestations of an undiagnosed psychiatric illnesses as 
well as the regulations governing direct service connection 
of a diagnosed psychiatric disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant a 
development letter concerning disabilities arising out of 
service in the Persian Gulf in September 1996 and April 1997, 
and notice of the VCAA in June 2003 and April 2004.  The VCAA 
notice letters which spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone several examinations for 
mental disorders in order to determine the nature, extent, 
and etiology of any undiagnosed psychiatric symptoms 
manifested from an undiagnosed illness or, in the 
alternative, the nature, extent, and etiology of a diagnosed 
psychiatric disability.  Such an examination was last 
performed in September 2003.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records, including 
private, VA, and Social Security Administration records of 
which the veteran provided notice.  It is noted that the some 
private medical records show that the veteran was referred 
for hospitalization due to his psychiatric disability.  As 
will be explained below, the veteran reported as suggested, 
but subsequent private and VA treatment records show that he 
was not, in fact, hospitalized.  The record shows that the RO 
made numerous request for his treatment records from VA, and 
that those records available were obtained.   Moreover, the 
veteran was given the opportunity to present evidence and 
testimony before an Veterans Law Judge, as he requested in 
his April 1999 substantive appeal.  However, the veteran 
later cancelled his hearing because he was unable to appear.  
It seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's psychiatric disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, while the earlier, June 2003, letter 
requested a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002), the subsequent, April 2004 
letter requested a response within one year.  Notwithstanding 
the conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the representative indicated that the claim 
was ready for Board adjudication.  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004), and 
VAOPGCPREC 7-2004.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, dated June 2003 and April 2004, along with the 
statement of the case, the Board's Remand, and the various 
statements of the case, the RO informed him of what 
information he needed to establish entitlement to service 
connection for a disability.  The veteran was further told 
that he should send to the RO information describing 
additional evidence or the evidence itself.  While the notice 
the AOJ provided to the appellant in June 2003 and April 2004 
was given after the initial AOJ adjudication of the claims, 
the notice was provided by the RO prior to the transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the 
statement of the case and supplemental statements of the 
case, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
June 2003 and April 2004 letters satisfy the VCAA content-
complying notice after which the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal on the veteran's claim would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection claims.  He has, by information 
letters, a rating decision, a statement of the case, and 
supplemental statements of the case, been advised of the 
evidence considered in connection with issue addressed in 
this decision and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


Service Connection

The veteran contends that he suffers from psychiatric 
symptoms due to his military service in the Persian Gulf, 
including mood swings, insomnia and fatigue, and memory loss.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002);  38 C.F.R. § 3.303(d) (2004).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Further, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in the new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 7-2003.  In the instant case, the appellant's 
claim was pending on March 1, 2002, and thus, the new law 
applies.  The law is more favorable to the veteran (i.e., it 
provides compensation for additional symptoms/disabilities), 
the Board's decision to proceed in adjudicating the veteran's 
claim seeking entitlement to service connection for a 
psychiatric disability does not prejudice the appellant.  See 
Bernard, supra.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. 
§ 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d 1039, 1043-
1044 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.

As noted above, the veteran claims he suffers from a 
psychiatric disability, to include mood swings, insomnia and 
fatigue, and memory loss as related to his participation in 
Desert Storm.  

Service medical records show that the veteran had no 
complaints or findings of psychiatric symptomatology or 
disability, to include symptoms of mood swings, insomnia and 
fatigue, and memory loss, at entrance into active service.  
He reported no such symptoms, and no findings were made, at a 
periodic examination in September 1988.  Service medical 
records reflect a domestic altercation in January 1990, when 
the veteran was treated for a broken nose.  The entry shows 
that he reported being the subject of an attack by his 
brother in law.  In October 1991, he was shown to be enrolled 
in treatment for alcohol abuse.  The entry notes that the 
veteran was seen at social work services, and that the case 
was open to the Family Advocacy Program.  There is nothing 
further, and his report of medical examination prior to 
discharge, dated in September 1991, reflects no complaints or 
findings of any psychiatric symptomatology or disability, to 
include symptoms of mood swings, insomnia and fatigue, and 
memory loss.

In November 1994, the veteran reported for VA examination.  
He complained of headaches, a skin rash, muscle and joint 
pain, chest pain, a right knee disability, and noted that he 
had been diagnosed with hypertension.  The examination report 
shows no complaints or findings of any psychiatric 
disability, to include mood swings, insomnia and fatigue, and 
memory loss.  The examiner diagnosed hypertension, possible 
stage 1 sarcoidosis, multiple joint pain, recurrent skin 
rash, and recurrent headaches.

Private medical records dated in November 1994 show that the 
veteran made an appointment to get psychological help after 
beating up his girlfriend and her father.  He reported that 
he was afraid he would further hurt someone else or himself.  
He reported complaints of anger, mood swings, inability to 
sleep and fatigue, and a past history of alcohol abuse.  He 
expressed suicidal thoughts.  The examiner diagnosed major 
depression in AXIS I, and no diagnosis in AXIS II.  The 
veteran was referred for individual counseling.  Records show 
that his case was terminated in April 1995, as no further 
services had been rendered.

In February 1995, the veteran underwent a Persian Gulf 
Registry examination.  The report of this examination 
reflects no complaints or findings of any psychiatric 
symptoms or disability, to include mood swings, insomnia and 
fatigue, and memory loss.  The examiner diagnosed sinusitis, 
and right hilar and mediastinal lymph adenopathy.

In August 1995, VA treatment records reflect that the veteran 
presented for treatment requesting a consultation with the 
mental health clinic.  He stated he was having problems since 
returning from the Gulf, and that he had been fired from his 
job due to having to keep so many medical appointments.  He 
reported he felt that he might go back to abusing alcohol and 
needed help.

Thereafter, the medical evidence reflects that the veteran 
was seen by several private and VA health care professionals 
for psychiatric symptoms including suicidal ideations, anger, 
mood swings, memory loss and inability to concentrate, 
insomnia and fatigue, irritability, inability to cope with 
others, depression, and substance abuse.  In August 1995, he 
was seen by Fredric Michaels, Ph.D. and Clinical 
Psychologist.  In a December 1995 letter, the physician 
stated that when he had seen the veteran, the veteran 
exhibited an inappropriate affect, expressing active suicidal 
ideations.  His emotional distress, the physician observed, 
was quite apparent.  Dr. Michaels said he reviewed the 
veteran's situation with his VA physician at VA Medical 
Center (VAMC) Tuskegee, Alabama, and that the veteran was 
hospitalized.  He diagnosed the veteran with major depressive 
disorder, recurrent.

In February 1996, the veteran presented the statement of a 
former employer, who noted that the veteran worked as a 
diesel mechanic before being terminated for having missed too 
many days' work for going to the doctor too much.  In Block 
12, "Concessions (if any) Made to Employee by Reason of Age 
or Disability" of VA Form 21-4192, "Request for Employment 
Information in Connection with Claim for Disability Benefits, 
the employer specifically noted that the veteran had 
discussed his fatigue, and noted that the veteran was a young 
man.  The form was signed by the employer in February 1996.  

In March 1996, the veteran underwent VA examination for 
mental disorders.  The report of examination reflects that 
the veteran complained of easily getting out of control when 
he feels stressed out.  He stated he gets angry, easily 
agitated, and gets into fights.  He becomes very 
argumentative and gets depressed.  He expressed hopelessness 
that anyone, including the military, would help him.  He 
stated he always felt tired, has poor energy and poor 
appetite, and that he noticed he had difficulty remembering 
things.  The examiner observed the veteran to present with a 
withdrawn and blunted affect.  He was alert and oriented to 
time, place, and person.  He appeared casually dressed, but 
exhibited somewhat poor eye contact.  His speech was fluent 
and goal-directed.  Thought processes were without looseness 
of association or flight of ideas, and thought was without 
auditory or visual hallucinations.  No delusions or paranoia 
was observed.  The veteran at this time denied suicidal and 
homicidal ideations, but admitted to suicidal ideations 
approximately a year prior, when he was going through a lot 
of pressure from medical problems, loss of job, and other 
painful experiences.  He described his mood as "down."  
Insight and judgment were found to be fairly intact.  
Similarly, cognitive functions, short term memory, and long 
term memory were found to be intact.  Concentration was fair.  
The veteran reported he was employed.  The examiner diagnosed 
alcohol dependency, under sustained remission, rule out major 
depression, rule out impulse control disorder in AXIS I.  
AXIS II was deferred.

In September 1996, the Social Security Administration (SSA) 
awarded the veteran disability benefits for a primary 
diagnosis of depression.  Supporting records include 
evaluation reports and treatment documents by various health 
care professionals.  A report of evaluation by Dr. Ellen N. 
Eno, Ph.D., and Psychologist, dated in January 1996, contains 
a review of the veteran's medical treatment records and 
history and observes that the veteran was referred for VA 
hospitalization in September 1995, but that he did not report 
for VA hospitalization.  She diagnosed the veteran with major 
depression.  Donald E. Hinton, Ph.D. and Psychologist, 
evaluated the veteran in October 1995 and, also reviewing the 
veteran's medical history and medical records, found the 
veteran to manifest severe depression.

Similarly, private medical evaluations proffered by Donald W. 
Blanton, Ph.D., and Robert C. Will, M.S., L.P.C., dated in 
October 1995, shows diagnoses of depression.

Dr. Blanton reported the veteran's complaints to include 
forgetfulness, poor sleep, tiring easily, becoming angry 
easily, depression, and hopelessness.  The veteran reported 
that he beat up his brother and girlfriend for no good 
reason, and that it was hard for him to resist drinking when 
upset.  He said he received treatment locally at the mental 
health center and at the VA hospital, but that he had 
declined hospitalization, although it had been recommended.  
The physician observed the veteran to have a flat but 
appropriate affect without lability or confusion.  The 
veteran complained of anxiety and exhibited restlessness, 
poor eye contact, and depressed mood.  He was oriented to 
time, place, person, and situation.  He reported constant 
suicidal ideations in the past few months with one attempt 
after his wife left him, but no hallucinations or delusions.  
The physician observed the veteran to manifest mild 
persecutory type fears, obsessive-compulsive thinking about 
his health and to dwell on suicide, but to have no phobias.  
Intelligence was estimated in the average range, and his 
memory was fair for immediate, recent, and remote recall.  
Insight was limited and judgment was considered fair.  The 
report reflects a diagnosis of severe depression due to 
multiple somatic problems which the examiner opined was 
probably due to the Gulf War Syndrome.

The veteran has offered the statements of his mother, 
received in October 1996, April and October 1997.  In her 
statements the veteran's mother noted that her son came home 
from the Persian Gulf changed.  She said that he appears to 
be in constant mental and physical pain, that his mind often 
blanks, that he seems to experience periods of depression, 
and that he appears angry at the world and himself for days.  
She stated that he would talk about suicide for days.  She 
observed that before, he was always a hard working, mannered, 
and well respected young man, but now he expresses that he 
feels worthless because his illness prevents him from 
providing for himself.  She observed that he had appeared to 
age considerably.  

In August 1997, the veteran again underwent VA examination 
for mental disorders.  The examination report shows that the 
veteran continued to report that he gets upset easily and has 
temper tantrums.  He continues to have trouble getting to 
sleep and being easily tired.  He also complained of problems 
with his memory.  He attributed his sleeplessness to constant 
joint pains and breathing problems, and stated that his 
current physical condition causes him to feel down and 
depressed.  He reported he was unemployed.  The examiner 
observed the veteran to present as casually dressed, 
pleasant, cooperative, and alert and oriented to time, place, 
and person.  Affect was euthymic, and he described his mood 
as being depressed all the time.  Eye contact was good, and 
speech was fluent and goal directed.  Thought processes were 
without looseness of association or flight of ideas, and 
thought content was without auditory or visual 
hallucinations.  No paranoia or delusions were expressed.  
The veteran denied suicidal ideation.  He exhibited good 
recall in memory testing, and the examiner opined that the 
veteran did not appear to be suffering from memory loss.  
Concentration was fair.  The examiner made no diagnosis in 
either AXIS I or AXIS II.  In AXIS IV, the examiner noted 
that moderate to severe psychosocial stressors included 
unemployment and physical disability.  In a VA general 
medical examination, also dated in August 1997, the examiner 
diagnosed possible Persian Gulf Syndrome as manifested by 
joint pain, memory loss, and headaches.  However, in his 
examination of the veteran, the physician noted that 
psychiatric and personality findings were normal.  

The veteran underwent a final VA examination for mental 
disorders in September 2003.  The report shows that the 
veteran complained of feeling depressed all the time.  When 
asked to further elaborate on his experience of depression, 
the veteran seemed confused by the question, and ultimately 
answered that he gets sad, and if it were not for his mother, 
he would take his own life.  He stated the feeling increases 
when he is alone, so he tries to stay busy and works all the 
time.  He experiences memory loss, and hurts all the time.  
He explained that he believed his feelings of depression 
began when he came back from the Persian Gulf War.  His wife 
left him, he lost everything, and he became ill.  He was 
subsequently diagnosed with sarcoidosis and arthritis.  He 
further stated that felt that everyone else walks around 
feeling good, but he has to go to the doctor all the time.  
The examiner observed the veteran to present as neatly 
dressed and cleanly groomed.  He walked with a normal gait 
and was oriented times four.  He was accompanied by his 
girlfriend, who was not present during the interview.  The 
veteran answered questions vaguely, and exhibited poor eye 
contact.  His body language-avoidance of eye contact and 
bouncing legs-demonstrated that he was uncomfortable and 
anxious.  The examiner thought the veteran was trying to hide 
his face from the examiner.  The veteran frequently smiled in 
such a way that the examiner interpreted the expression as a 
smirk, or a smile that occurs when one knows they are giving 
misinformation, and on further questioning as to specifics of 
his depression, he became angry and hostile.  He did not 
elaborate on his answers, even when requested to provide 
additional information.  The examiner found no evidence of 
psychomotor retardation or impairment in expressive or 
receptive language abilities.  The veteran spoke with a 
normal tone and manner.  Rate of speech varied but remained 
within normal limits.  He spoke in simple sentences or brief 
phrases.  Mental processing did not appear to be slowed.  
Speech indicated the presence of logical thinking and normal 
flow of ideas.  He exhibited no interruption of thought 
processes, difficulty maintaining focus, tangential thinking, 
derailment, or preservation.  Speech content revealed no 
delusions, ideas of reference or feelings of depression, 
hopelessness, or despair except for the repeated statement 
that if it weren't for his mom, the veteran would kill 
himself.  However, the examiner found the comment 
unconvincing, and remarked that it was not delivered in a 
convincing manner with the accompanying expected affect.  The 
veteran further denied other suicidal or homicidal ideations, 
plans, intents, and phobias.  There were no unusual tics, 
gestures, mannerisms, and memory for recent and remote events 
was grossly intact.  Attention and concentration abilities 
were within normal range.  

In terms of the veteran's reported history of poor impulse 
control and temper, the examiner noted that the veteran 
reported frequent aggressive actions towards others without 
any apparent regret or concern.  He stated that his mother 
had been able to keep the veteran from being prosecuted by 
the law because of her close contact with law enforcement 
personnel in the local community and by offering alternative 
actions such as having the veteran obtain mental health 
treatment including for anger management, depression, and 
acting out behaviors.  The veteran expressed no interest in 
relocating, even though he reported employment opportunities 
were limited.

The veteran reported he was not currently taking any 
prescribed medications or receiving any other treatment 
currently for depression or aggression.  He had not taken 
such medication for the past three years.  The veteran 
reported he was required to attend the mental health clinic 
for his aggressive behavior but stopped attending clinic two 
years prior.  He stated he last saw his primary care 
physician two months ago, but noted that he does not take the 
medications prescribed by him.  The examiner observed that 
the veteran was currently employed, but that his work history 
was troubled, showing significant problems in working with 
others and meeting the normal give and take demands in daily 
life.

The examiner indicated that he had reviewed the entire claims 
folder in conjunction with the examination.  Finding no 
diagnosis is AXIS I and personality disorder, not otherwise 
specified, in AXIS II, the examiner offered the following 
conclusion:

The [veteran] has a personality disorder 
that includes narcessitic (sic) and 
antisocial features.  He is not 
experiencing a depressive or anxiety or 
any Axis I disorder, based on 
observations, the patient's self reports 
of current experiences and activit[i]es, 
and recent history.  The major depression 
episode that is reflected in his history 
occurred in conjunction with alcohol 
abuse and when his behaviors had resulted 
in his wife leaving him, and when he was 
refused employment because of the results 
of blood tests for drug screening, and 
when he was having pulmonary problems.  
Recurrent episodes of [clinical] 
depression have not occurred, based 
history.  Periods of dysthy[m]ia are 
commonly found to occur in individuals 
with a personality disorder.  The veteran 
may have experience[d] such episodes off 
and on through the years, but currently 
features of [dysthymia] are not present.

In summary, the medical evidence establishes that the veteran 
manifested symptoms of a psychiatric disability, including 
mood swings, insomnia and fatigue, and memory loss.  These 
symptoms were initially diagnosed as major depression, for 
which the veteran was awarded SSA disability benefits.  These 
symptoms are currently diagnosed as a personality disorder, 
not otherwise specified.

With respect to the claim based on service in the Persian 
Gulf, the Board finds that the veteran's psychiatric 
symptoms, including mood swings, insomnia and fatigue, and 
memory loss, have not resulted in a disability which can be 
said to be "undiagnosed."  To the contrary, medical evidence, 
as delineated above, reflects that these symptoms have been 
diagnosed as major depression and a personality disorder.  
The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for a psychiatric 
disability to include symptoms of mood swings, insomnia and 
fatigue, and memory loss, is precluded under this regulation.  
Since there is, of record, medical evidence attributing these 
symptoms to a clinically-diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
are not satisfied and the claim must be denied.

However, the Board must now consider whether the veteran's 
diagnosed psychiatric disorder may be service connected as 
directly related to his active service.  See Combee, supra.  

The medical evidence reflects that the veteran is diagnosed 
with major depression which two physicians found to be, at 
least in part, causally related to his service in Southwest 
Asia during the Persian Gulf War.  In October 1995, Dr. 
Blanton opined that the veteran's depression was due to 
multiple somatic problems, probably due to Gulf War Syndrome.  
In August 1997, the VA general medical examiner diagnosed the 
veteran with possible Persian Gulf Syndrome as manifested by 
memory loss, joint pain, and headaches.  The Board observes 
that the veteran is currently service-connected for an 
undiagnosed illness manifested by joint and muscle pain, and 
for migraine headaches.

Notwithstanding, in this case, service connection for major 
depression cannot be granted.  This is so because the veteran 
is no longer currently diagnosed with major depression.  As 
delineated above in detail, the September 2003 report of VA 
examination for mental disorders establishes that the veteran 
has no diagnosis in AXIS I.  This examination report is the 
most recent medical evidence of record.  The examiner noted 
that he reviewed the veteran's claims file.  That he reviewed 
the claims file in its entirety is reflected in the 
examiner's recitation of the veteran's history-both the 
history that was reported to the examiner by the veteran, and 
also that which the examiner gleaned from his review of the 
record.  Finally, in finding that the veteran does not 
exhibit major depression as a diagnosis, the examiner 
explains that the veteran's previous depressive episode 
occurred in conjunction with alcohol abuse and at a time when 
he was experiencing his wife leaving, loss of his job, and 
health problems.  These problems have since resolved.  This 
is entirely consistent with the record now before the Board.  
The veteran's divorce is now final and he has a girlfriend.  
While he was unemployed for a period of time, he is now 
employed.  Moreover, he was granted SSA disability benefits 
for that time period in which he was unemployed.  By his own 
report, he terminated his own SSA benefits and is now 
employed.  He is now service connected for some of his 
claimed conditions, namely migraine headaches, hypertension, 
and joint pain as an undiagnosed illness.  The examiner 
further observed that recurrent episodes of clinical 
depression had not occurred based on his review of the 
medical evidence and his examination of the veteran.  He 
noted that episodes of dysthymia commonly do occur in 
individuals with a personality disorder, but currently, in 
his medical expert opinion, the veteran does not manifest a 
disability in AXIS I.  Essentially, the medical evidence 
shows that the veteran's depression has resolved.

The September 2003 report is the most current medical 
evidence of record.  Because this examination report is 
informed by a review of the entire record in addition to 
examination of the veteran, the Board finds it to be highly 
probative.  As such, the Board finds that the veteran no 
longer manifests a psychiatric disability in AXIS I, and 
service connection for major depression must therefore be 
denied.

In AXIS II, the veteran is diagnosed with personality 
disorder.  VA regulations specifically provide that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (West 2002).  As such, service connection for a 
personality disorder, in and of itself, is not warranted. 

The veteran asserts that he suffers from a psychiatric 
disability, claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theatre during the 
Persian Gulf War, to include mood swings, insomnia and 
fatigue, and memory loss.  He avers, in the alternative that 
these symptoms are the result of his active service.  
However, as explained above in detail, the medical evidence 
simply does not support this position.  Firstly, his 
psychiatric symptoms have been diagnosed as major depression 
and a personality disorder, not otherwise specified.  Thus, 
there is no undiagnosed illness to warrant a grant of service 
connection.  Secondly, his major depression, although 
attributed at least in part to his service in the Persian 
Gulf, has been shown by the medical evidence to have 
resolved.  His current diagnosis is of a personality 
disorder, not otherwise specified.  There is therefore no 
current psychiatric disability manifested which may be 
service connected.   The mere contention of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate a current psychiatric 
disability to his active service cannot support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Accordingly, the veteran's claim for service connection must 
be denied.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability to include 
mood swings, insomnia and fatigue, and memory loss, claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theatre during the Persian Gulf War, is 
denied.

Service connection for a psychiatric disability-to include 
major depression and a personality disorder, not otherwise 
specified-is denied.


REMAND

The veteran also claims entitlement to service connection for 
a facial rash, claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theatre during the 
Persian Gulf War, for a right knee disability, and 
entitlement to TDIU.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the May 2003 remand required the RO to accord the veteran an 
examination to determine the nature, extent, and etiology of 
any manifested skin disorder.  A VA general medical 
examination, dated in August 2003, is of record, and reflects 
a diagnosis of seborrheic dermatitis.  However, the required 
opinion as to the etiology of the manifested skin disorder is 
not present.  Remand is required to obtain the requested 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  (A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders); see 
also 38 C.F.R. § 3.159(c)(4) (2004).

In addition, the Board notes that the RO denied entitlement 
to a right knee disability in a March 1995 rating decision.  
In the same month, the veteran submitted a notice of 
disagreement as to the denial of his right knee disability.  
However, the RO has not had an opportunity to issue a 
statement of the case addressing this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Finally, the Board notes that the issue of entitlement to 
TDIU must await the outcome of the issues of entitlement to 
service connection for a skin disorder and a right knee 
disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed disabilities since his discharge 
from active service in 1992 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all inpatient and outpatient records of 
treatment accorded him at the VA medical 
center in Tuskegee, Alabama and any other 
VA medical center the veteran may 
identify, from his discharge in 1992 to 
the present that are not already of 
record.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed 
facial rash.  The RO should further make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.

First, the veteran should be examined by 
the appropriate specialist in order to 
determine the nature, extent, and 
etiology of any skin pathology.  All 
attempts should be made to schedule the 
veteran for examination when his face 
rash is active.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested skin disorder.
?	Describe any current symptoms and 
manifestations attributed to any 
skin disorder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all skin pathology.
?	Provide an opinion as to the date of 
onset and etiology for any skin 
pathology manifested.  If the 
disability cannot be diagnosed, the 
examiner should so state.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any currently manifested 
skin pathology is the result, 
or in any way causally related 
to, the veteran's service in 
the Southwest Asia theatre of 
operations?
2.	In the alternative, if the skin 
pathology is diagnosed, is it 
at least as likely as not that 
any currently manifested skin 
disability is the result of the 
veteran's active service?

Second, the veteran should be examined, 
by appropriate specialists, to determine 
the severity of his service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

4.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to service connection for a 
right knee disability.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for 
entitlement to service connection for a 
facial rash, claimed as due to an 
undiagnosed illness as a result of 
service in the Southwest Asia theatre 
during the Persian Gulf War, a right knee 
disability, and entitlement to TDIU.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



